DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final rejection is in response to the amendment filed on 9/1/2022. Claims 1-20 are pending. Claims 1, 6, 7, 9, and 15 are currently amended. Claims 1, 9, and 15 are independent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0288291 A1, hereinafter Wang) in view of Hendon et al. (US 8,676,958 B1, hereinafter Hendon).
Regarding claim 15, Wang teaches a first device in a machine-to-machine (M2M) system, the first device comprising: a transceiver; and a processor coupled with the transceiver, [all Figures (some of the figures in the current application are identical to those in the Wang reference) and Figure 20C and 20D in particular], and configured to:
receive a request message related to a detection of an abnormal behaviour in a target device from a second device, the request including information on the target device, [Figure 4 and Hosting CSE (~first device) receives a subscription request for a target resource from Subscriber device (~second device) and subscription request identifies the target resource, and event notification criteria (~detection of an abnormal behavior); Figure 6 shows subscriber, resource host and target device (~temperature sensor, smoke sensor); Figure 7 shows the subscriber device and Resource host for multiple target resources; See Figure 8 for subscribing to notifications from multiple target resources behavior at the resource host that consolidates them];
transmit, to the second device, a notification of occurrence of the abnormal behaviour, in response to detecting the abnormal behaviour, [Figure 4 shows: sending notifications to Subscriber and other designated notification targets about events based on event criteria (abnormal as in e.g., “temperature higher than 25° C” in Par.[0025]) in target resources that meet the criteria; Figure 6 shows Resource Host sending notification to Subscriber; see other Figures and associated description for other more complicated scenarios];
wherein the abnormal behaviour is detected based on information that is expected to be received or is received by the first device from the target device, [Figure 4 and others show: Resource host (~first device) sending notifications to Subscriber (~second device) about events based on event criteria (abnormal as in e.g., “temperature higher than 25° C” in Par.[0025]) in target resources like sensors (~target device) that meet the criteria (‘information expected to be received’ and ‘received by the first device from the target device’);
Wang does not explicitly teach wherein the abnormal behavior is that the target device is in a status where the target device fails to operate normally, [claim limitation is interpreted as abnormal behavior not content based but operation of the thermostat itself]; 
Hendon in an analogous art, teaches wherein the abnormal behavior is that the target device is in a status where the target device fails to operate normally, [this concept is well known in the prior arts; Col. 2, lines 18-30 describe a monitoring server receiving status message at specified time intervals; Col. 2, lines 15-17 describes any status other than running (such as absence of response from the server) generates an alert (for abnormal behavior) which appears in a special event log]; 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to set up event criteria to receive status updates at known intervals from the target resources and to detect abnormal service when the status query results in no response, such as the temperature sensor not sending readings in the time windows set up. The motivation/suggestion would have been to reliable monitoring of servers that minimizes false negatives, [Hendon: Col. 1, lines 29-45]. 

Method claim 1 corresponds to system claim 15 reciting operation of the first device (~ Resource Host or Hosting CSE in Figure 4) and is rejected as above. 
Method claim 9 recites operation of the second device (~subscriber or In-AE) and is included in the rejection of system claim 15. 
Regarding claim 17, Wang and Hendon teach the first device of claim 15, and Wang teaches wherein the processor is further configured to:
create at least one attribute for detecting the abnormal behaviour based on the request message, [Figures 4 and 6; subscription request indicate event criteria (for detecting ‘abnormal’ behavior) and target resources which are stored on the Resource Host (first device)]; and monitor whether the abnormal behaviour occurs based on the at least one attribute, [Figures 4 and 6 shows Resource host monitoring for ‘events of interest’ from the target resource]. 
Regarding claim 18, Wang and Hendon teaches the first device of claim 17, and Wang teaches wherein the at least one attribute comprises at least one among 
an attribute indicating the target device, [Figure 4 “subscribed-to resources”, Par.[0062] listOfTargetResources], 
an attribute indicating the second device, [Subscriber and any other notification target (~second devices) are also indicated, Figure 4], 
an attribute indicating a type of the abnormal behavior, [Figure 4: sending notifications to Subscriber and other designated notification targets about events based on event criteria (abnormal as in e.g., “temperature higher than 25° C” in Par.[0025]) in target resources that meet the criteria], 
an attribute indicating a reporting condition of the abnormal behavior, [Figure 4: sending notifications to Subscriber and other designated notification targets about events based on event criteria (abnormal as in e.g., “temperature higher than 25° C” in Par.[0025]) in target resources that meet the criteria; another example of reporting condition is when the event criteria indicates multiple events must occur to send a notification as described in Par.[0076]], and 
an attribute for counting an event corresponding to the type of the abnormal behavior, [Par.[0062] indicates Resource Host keeping track of consecutive events of the same target host].
Regarding claim 19, Wang and Hendon teach the first device of claim 15, and Wang teaches wherein the processor is further configured to: set a timer for detecting the abnormal behaviour, receive a request for creating a resource from the target device, create the resource, and reset the timer, [claim is interpreted as the Resource Host receiving event info from the target resource and logs an entry for notifying the subscriber; Figure 4, 6, 7 among others describe receiving an occurrence of event on a target resource at the Resource Host and the time window mechanisms are used as shown in Figure 7 to send notification and Figure 13 shows two types of windows for collecting event data from target resources and notifying subscriber based on event type and other criteria set and the window timers are set and reset as sown in Figure 13].
Regarding claim 8, Wang and Hendon teach the method of claim 1, Wang teaches wherein the notification comprises at least one of information on the target device and information on the abnormal behavior, [Figures 4, 6, 7 among others show notification comprises information on the target device (temperature sensor, for example) and the information on abnormal behavior (temperature > 25)]. 
Claims 3-5 correspond to claims 17-19 and are rejected as above.
Claim 14 corresponds to claim 8 and is rejected as above.
Claims 11-13 correspond to claims 17-19 and are rejected as above. 
Regarding claim 16, Wang and Hendon teach the first device of claim 15, and Hendon teaches wherein the abnormal behaviour comprises a predetermined or larger number of consecutive events where information with periodicity is not received from the target device within a predetermined time, [dependent claim is obvious over Wang in view of Hendon for the same reasons above; this concept is well known in the prior arts; Col. 2, lines 18-30 describe a monitoring server receiving status message at specified time intervals; Col. 2, lines 15-17 describes any status other than running (such as absence of response from the server) generates an alert (for abnormal behavior) which appears in a special event log].
Regarding claim 20, Wang and Hendon teach the first device of claim 19, and Hendon teaches wherein the abnormal behaviour is detected when an event of not receiving a request for creating a resource or for modifying a created resource from the target device before the timer expires occurs a threshold amount of times or more, [dependent claim is obvious over Wang in view of Hendon for the same reasons as above; this concept is well known in the prior arts; Col. 2, lines 18-30 describe a monitoring server receiving status message at specified time intervals; Col. 2, lines 15-17 describes any status other than running (such as absence of response from the server) generates an alert (for abnormal behavior) which appears in a special event log and claim term threshold amount of times is interpreted as at least once].
Claims 2 and 10 correspond to claim 16 and are rejected as above.
Claims 6 and 13 correspond to claim 20 and are rejected as above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hendon and in further view of Weber (US 7,080,294 B1, hereinafter Weber).
Regarding claim 7, Wang and Hendon teach the method of claim 6, and Wang teaches an attribute indicating a number of times the event occurs, after receiving the request message, [Par.[0062] shows that M2M entity 161 generates notification based on number of times an event occurs (which is setup as part of event notification criteria)]; they do not explicitly teach creating an attribute indicating the threshold amount of times (the event occurs);
Weber, in an analogous art teaches creating an attribute indicating the threshold amount of times (the event occurs), [Col. 1, lines 25-38; describes setting a user-defined threshold for the number of errors to activate an alarm];
it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wang to set up a threshold number of event occurrences to send a notification. The motivation/suggestion would have been to audit the quality of the data transmissions by equipping individual components within systems in which high-speed data transfer occurs, such as computer networks and telecommunications systems with monitoring devices and to manage the activation of alarm based on a series of error counts, the parameters for which are user-defined, [Weber: Col. 1, lines 25-38].
Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. The current rejection incorporates Hendon reference to show how Wang is modified to support the amended claim limitations and the modification id deemed obvious heartbeat or analogous protocols for checking device health are well-known and well-documented in the prior arts. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441